UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Ce XK
OTIS PARKES,
Movant,
16-cv-04771 (LAK)
-against- (03-cr-01364 (LAK))
UNITED STATES OF AMERICA,
Respondent,.
wee ee ee meee Ke ee ee ee ee er ee ee x

MEMORANDUM AND ORDER

LEWIS A. KAPLAN, District Judge.

In June 2003, petitioner Otis Parkes agreed with Duane Beaty and Steven Young to
rob a marijuana dealer, Ruben Medina. While searching the apartment for marijuana, Young shot
Medina once in the head and twice in the back, killing Medina. All three men fled the apartment
without succeeding in finding any marijuana.

Parkes was charged with five counts arising from the attempted armed robbery.
Count One charged him with conspiracy to commit Hobbs Act robbery in violation of 18 U.S.C. §
1951. Count Two charged attempted Hobbs Act robbery in violation of 18 U.S.C. §§ 1951 and 2.
Count Three charged using, carrying, and possessing a firearm during and in relation to a crime of
violence in violation of 18 U.S.C. §§ 924(c)(1)(a)Gii) and 2. Count Four charged him with using,
carrying, and possessing a firearm during and in relation to a crime of violence and causing death
through the use of a firearm in violation of 18 U.S.C. §§ 924()(1) and 2. Count Five charged him
with possessing a firearm following a felony conviction in violation of 18 U.S.C. § 922(¢)(1).

The jury instructions permitted conviction on Count Three on the jury convicted
Parkes either of the alleged conspiracy to commit Hobbs Act robbery charged in Count One or the
alleged attempted Hobbs Act robbery charged in Count Two. Tr. at 500. The predicate offense for
conviction on Count Four was a finding of guilt of the conspiracy charged in Count One. The jury
convicted Parkes on all five counts. The verdict did not specify whether Count One or Count Two
was the predicate offense for conviction on Count Three. /d. at 570.

The Second Circuit affirmed the convictions but vacated the sentence and remanded
for resentencing. Relevant to this motion, it concluded that Count Three was a lesser included
offense of Count Four and that Parkes could not be sentenced on both counts. United States v.
Parkes, 497 F.3d 220, 234 (2d Cir. 2007). On remand, this Court sentenced Parkes to concurrent
terms of 240 months on Counts One and Two, a concurrent term of 120 months on Count Five. and

 
2

a term of life imprisonment on Count Three, that term to run consecutively to his sentences on
Counts One, Two, and Five. Resentencing Tr. at 11. Parkes was not sentenced on Count Four.

Discussion

Parkes now challenges his convictions on Counts Three and Four pursuant to
28 U.S.C, § 2255. He argues that the predicate offenses for those counts do not qualify as crimes
of violence in light of United Sates vy. Davis, 139 S. Ct. 2319 (2019.

The government agrees with Parkes that his conviction on Count Four cannot stand
following Davis. Accordingly, Parkes’ motion to vacate his conviction is granted to the extent that
the Count Four conviction is vacated.

On the other hand, Parkes’ motion to vacate his conviction on Count Three is denied
substantially for the reasons set forth in the government’s opposition and March 26, 2021 letter.
Dkt. 209, 210. Tn particular, the Second Circuit recently held that attempted Hobbs Act robbery
qualifies as a crime of violence under the force clause of 18 U.S.C. § 924(c)(3)(A). United States
v. McCoy, F.3d, 2021 WL 1567745, *20 (2d Cir. April 22, 2021) (we hold that Hobbs Act
aitempted robbery qualifies as a crime of violence under § 924(c)”). This decision forecloses
Parkes’ arguments to the contrary.

In addition, Parkes® conviction on Count Three is not impacted by the government’s
concession that the offense of conviction on Count One no longer qualifies as a crime of violence.
In addition to the arguments put forth by the government — with which the Court substantially agrees
— the Court notes that “[i}n the context of section 924(c) convictions, the Second Circuit and courts
in this District have held that the invalidity of one predicate conviction does not warrant vacatur of
a section 924(c) conviction where there are other valid predicates.” Speed v. United States, No.
16-cv-4500 (PKC), 2020 WL 7028814, at *5 (S.D.N.Y. Nov. 30, 2020) (collecting cases). Parkes
was found guilty on both Counts One and Two, and Count Two remains a valid predicate offense
under Section 924(c). This is sufficient to sustain his conviction on Count Three.

Finally, the Court agrees that resentencing is not warranted substantially for the
reasons set forth by the government. Dkt. 209 at 25-28. This Court previously has held that the
vacatur of one count of conviction does not require de novo resentencing in the Section 2255
context. See Ayyad v, United States, No. 16-cv-4346 (LAK), 2020 WL 5018163, at *2 (S.D.N.Y.
Aug. 24, 2020). Instead, de novo resentencing may be warranted where the vacatur of one
conviction undoes the “knot of calculation” underlying the overall sentence. Id. (quoting United
States v. Quintieri, 306 F.3d 1217, 1228 Qd Cir. 2002)). That is not the case here, as Parkes was
not sentenced on Count Four. In addition, Parkes’ arguments for resentencing primarily relate to
his status as a career offender under the Guidelines and not the vacatur of his conviction on Count
Four.
Conclusion

Parkes’ motion to vacate his conviction [Dkt. 185] is granted to the extent that his
conviction on Count Four is vacated. It is denied in all other respects. The Court will enter an
amended judgment reflecting the vacatur of Count Four and reimposing Parkes’ sentence. A
certificate of appealability is denied, and the Court certifies that any appeal herefrom would not be
taken in good faith within the meaning of 28 U.S.C. § 191 5(a\(3).

SO ORDERED.

Dated: April 28, 2021

 

 

Léwis ANKfplan
United States District Judge

 
